Mr. Justice Waterman delivered the opinion of the Court. We regard the notice filed as a sufficient compliance with the statute in that regard. The fact that all the items of the amount claimed are not allowed, does not render it invalid. It appears to have been filed in good faith, and to have been believed to be an honest and truthful statement of a just claim. See Hayes v. Hammond et al., 61 Ill. App. 310, and Culver v. Scroth, 153 Ill. 437. The description of the property in the notice and decree is such that identification by any competent surveyor is easy Falsa demonstratio non nocet. Sharp v. Thompson, 100 Ill. 447. The cause was referred to a master, whose report was confirmed, and a decree as recommended by him was entered. The exceptions filed to this report are not such as the court was bound to regard; they are general and sometimes argumentative. The evidence relied upon to sustain the exceptions was not set forth, neither was it definitely pointed out, so that the court could turn at once thereto without searching through the entire mass. The court was under no obligation to consider such exceptions, and might have overruled most of the same upon the mere reading of them. Springer v. Kroeschell, 59 Ill. App. 434; Wolcott v. Lake View Association, 59 Ill. App. 415; Green v. Bishop, 1 Clifford (U. S.) 186. The decree of the Superior Court is affirmed.